DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/770,518 in view of Vogt et al. (US-20160259318-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application No. 16/770,518
Instant Application
1. A method for producing a tubular frame comprising a plurality of tubes which are welded together at several actual interfaces in each case via two respective joining surfaces, at least one of the two joining surfaces representing an actual cutting contour along which one of the two tubes to be welded in each case was cut out or cut off with a laser beam before welding, that the method 
comprising calculating a tolerance envelope for each individual tube of the plurality of tubes and 

related to a tube feeder, 

defining a desired cutting contour pattern with desired cutting contours, which are each assigned to one of the actual cutting contours, for the tubular frame and storing the desired cutting contours in relation to the tolerance envelopes of the individual tubes, 
picking up one of the tubes in each case with a gripping arm of the tube feeder and transporting the tube relative to an optical measuring device with a known spatial position in the coordinate system, and optically recording and measuring the tube, spatially moving the tube using the gripping arm the tube lies within the tolerance envelope calculated for the tube, 



feeding the tube using the tube feeder to a laser cutting device in such a way that the tolerance 
the tube having thus assumed a spatial position defined by a spatial position of the tolerance envelope relative to the laser cutting device, 



and wherein the laser beam of the laser cutting device describes the desired cutting contour related to the tolerance envelope and 
the actual cutting contour is cut on the tube, the actual cutting contour corresponding to a projection of the desired cutting contour onto the tube.
for trimming a bent tube 



along an actual cutting contour, 




comprising: calculating for the tube a virtual tolerance envelope with a desired cutting contour and storing the virtual tolerance 









picking up the tube using a gripping arm (2.1) of a tube feeder with a known spatial position in the coordinate system, recording the contour of the tube using an optical measuring device with a known spatial position in the coordinate system, inserting the tube into the virtual tolerance envelope by moving the gripping arm which holds the tube, 
thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance, 





and the tube assumes a spatial position defined by the spatial position of the tolerance envelope, and the tube is fed relatively to a laser cutting device 
with an accuracy of the position in the tolerance envelope 
such that the laser cutting device assumes a predetermined position relative to the tolerance envelope and cutting the actual cutting contour on the tube with a laser beam emitted by the laser cutting device.


Claim 1 of Application No. 16/770,518 does not explicitly disclose, a method for trimming a bent tube, thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance, with the accuracy of the position in the tolerance envelope.
However, Vogt teaches a method for trimming a bent tube (“Such workpieces are often produced by bending a semifinished product, for example a pipe,” para 0011; “materials that are generally to be machined, for example raw materials such as metal sheets, pipes or profiles, as well as semifinished products and finished products, are understood as workpieces,” para 0023), thereby  (process of confirming whether a pipe is skewed and correction as a result of the pipe being in an “undesired angular position” is described in paragraphs 0070-0071), with the accuracy of the position in the tolerance envelope (“an actual position 8 which deviates from the desired position 9 in such a way that the deviation is greater than an admissible tolerance value,” para 0066).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Application No. 16/770,518  to include a method for trimming a bent tube, thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance, with the accuracy of the position in the tolerance envelope, in view of the teachings of Vogt, by determining whether the tube to machined is skewed or correctly aligned, in order to correct the position of workpiece, such that very small tolerance values are maintaining during the infeeeding of pipe workpieces, for the advantage of preventing large deviations in the radii of curvature, which may considerably impair or completely prevent the machining result (Vogt, para 0011).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “calculating for the tube a virtual contour envelope with a desired cutting contour and storing the virtual tolerance envelope in relation to a spatially fixed coordinate system…”  However, it is unclear how a calculated envelope can be stored in anything other than a memory device, e.g., a computer, where the examiner assumed that “in relation to a spatially fixed coordinate system” was intended to modify “storing.”  For the purpose of the examination, claimed limitation will be interpreted as “calculating for the tube a virtual contour envelope with a desired cutting contour in relation to a spatially fixed coordinate system and storing the virtual tolerance envelope
Claim 1 recites “picking the tube up using a gripping arm of a tube feeder with a known spatial position in the coordinate system, recording the contour of the tube (R) using an optical measuring device with a known spatial position in the coordinate system.”  However, it unclear who or what knows the spatial position, whether “with a known spatial position” is intended to modify the feeding means, the tube, or the optical means,  and if the tube was intended to be modified, then whether the “known spatial position” correlates with a position before the tube before was picked up or after being picked up, how a known spatial position would differ from an unknown spatial position, and whether the two claimed “known spatial positions” are identical or different.  The Specification discloses that “by knowing the position of the tolerance envelope in space, the tube then has a known spatial position and is fed relatively to the laser cutting device with this level of accuracy” (page 6, lines 2-4).  Thus, it appears that the Applicant intended to modify the tube and not the feeding means or the optical means in reciting “a known spatial position in the coordinate system.”  However, the Specification does not disclose who or what knows the position of the tube, nor does the Specification disclose what the Applicant intended by using the word “known” in further limiting or modifying the claimed “spatial with a using a gripping arm (2.1) of a tube feeder with a  using an optical measuring device 
Claim 1 recites “recording the contour of the tube by using an optical measuring device with a known spatial position in the coordinate system, inserting the tube into the virtual tolerance envelope.”  Merriam-Webster provides a definition for “virtual” as “being on or simulated on a computer or computer network.”  It is unclear then, how a physical tube can be inserted into a virtual tolerance envelope that is simulated on a computer or computer network.  The Specification discloses that “knowing the spatial position of the optical measuring device 3, e.g. a 3D camera, the spatial position of the contour of the tube R is also known and the contour can be transformed into the tolerance envelope H, i.e. the tube R is moved by the gripping arm 2.1 until it fits into the virtual tolerance envelope H, which means that on the one hand compliance with a shape tolerance for the tube R is confirmed and on the other hand the tube R has assumed a spatial position defined by the tolerance envelope H.” (page 8, lines 16-21).  For the purpose of the examination, the claimed limitation will be interpreted such that the tube is adjusted by the moving arm until a recording of the tube’s contour fits within the virtual tolerance envelope.
Regarding claim 1, the term "relatively" in line 14 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, the claimed limitation will be interpreted as “the tube is fed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US-20160259318-A1) in view of Reverchon et al. (WO-2013030328-A1, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Vogt teaches a method for trimming a bent (“Such workpieces are often produced by bending a semifinished product, for example a pipe,” para 0011; “, materials that are generally to be machined, for example raw materials such as metal sheets, pipes or profiles, as well as semifinished products and finished products, are understood as workpieces,” para 0023) tube (workpiece 1, figs. 1 and 2) along an actual cutting contour (actual position 8, figs. 1 and 2), comprising: calculating for the tube (“comparing the ascertained deviation values with an admissible tolerance value, the ascertained deviations being the deviations of the distance values between the actual position and the desired position and the angular position,” para 0019) a virtual tolerance envelope (dashed cylinder shown in figs. 1 and 2) with a desired cutting contour (desired position 9, fig. 1 and 2) in relation to a spatially fixed coordinate system (“a reference axis is a virtual axis in a system of coordinates that is used for the determination of the spatial position of the machining head and/or of the workpiece,” para 0033) and storing the virtual tolerance envelope (“it is likewise possible, for the correction, to make the contour that is stored in a controller match the contour to be machined that is stored in the system of coordinates of a controller,” para 0041), recording the contour (contour 6, figs. 1 and 2) of the tube (workpiece 1, figs. 1 and 2) with a spatial position in the coordinate system (“sensed spatial position,” para 0069) using an optical measuring device (“capacitive, optical and inductive methods may preferably be used as contactless measuring methods,” para 0027; “the sensor 5 is designed to allow distance measurements on the basis of a capacitive measuring principle. The distance measurements can in this case take place reliably over the measuring section 4 (represented as a dashed line),” para 0064; sensor 5 is construed as the claimed “optical measuring device”), inserting the tube into the virtual tolerance envelope (“A further design of the method is that the workpiece 1 remains in its sensed spatial position and a virtual spatial system of coordinates (not shown) of the controller 10 is displaced such that the desired position 9 comes to lie with the determined actual position 8 within the admissible tolerance values,” para 0069) by moving the gripping arm which holds the tube (relying on Reverchon for teaching a gripping arm, Vogt teaches receiving the pipe using a clamping device- “At least one clamping device is also arranged, for receiving a workpiece infed by the infeeding device, a machining position being respectively defined by each clamping device,” para 0008), thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance (“the drive 14 is then activated by the controller 10 such that at a measuring position 7 (not shown) the machining head 2 is aligned in relation with the workpiece 1 such that the admissible tolerance values are then maintained between the actual position 8 and the desired position 9,” para 0069; process of confirming whether a pipe is skewed and correction as a result of the pipe being in an “undesired angular position” is described in paragraphs 0070-0071), and the tube assumes a spatial position (actual position 8, figs. 1 and 2) defined by the spatial position (“sensed spatial position,” para 0069) of the tolerance envelope (dashing cylinder shown in figs. 1 and 2), and the tube is fed (“infed,” para 0064) to a laser cutting device (“the machining head is preferably in connection with a laser source of the machining device and has devices for beam guidance and beam shaping,” para 0054; machining head 2, figs. 1 and 2 ) with an accuracy of the position in the tolerance envelope (“an actual position 8 which deviates from the desired position 9 in such a way that the deviation is greater than an admissible tolerance value,” para 0066), such that the laser cutting device assumes a predetermined position relative to the tolerance envelope (fig. 2 shows the adjustment made by the machining head 2, relative to the dashed cylinder and described in para 0066) and cutting the actual cutting contour on the tube with a laser beam emitted by the laser cutting device (“the workpiece 1 is machined by the laser beam as the machining means 3 along the contour 6,” para 0067).  Vogt does Vogt teaches that the “clamping devices may be, for example, clamping chucks, conical receptacles or other frictionally engaging and/or interlocking devices for holding workpieces,” para 0055 but does not explicitly disclose a gripping arm).
Vogt, figs. 1 and 2

    PNG
    media_image1.png
    632
    410
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    602
    399
    media_image2.png
    Greyscale

However, in the same field of endeavor of laser machining pipes, Reverchon teaches picking up the tube (workpiece 2, fig. 1) with a spatial position in the coordinate system (“The handling device (12) can have one or more rotational and / or translational movement axes. In the embodiment shown, it is designed as a multi-axially movable and programmable robot (13), which can be designed as articulated arm robot with five, six or more axes, for example, and the output end a multi-axis hand or cutting arrangement with a multi-axis, movable, programmable handling arrangement and with a plurality of cutting heads robotic hand (14) has a possibly changeable holding tool (15) for at least one workpiece (2) carries,” page 7, line 167- page 8, line 172; relying on Vogt for teaching a tube in a spatial position; however, Vogt’s multi-axis system of coordinates, described in para 0054, is compatible with Reverchon’s multi-axis coordinate system for the robot arm) using a gripping arm (handling device 12, fig. 1) of a tube feeder (robot 13, fig. 1).
Reverchon, fig. 1

    PNG
    media_image3.png
    732
    1159
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Vogt to include a robot arm, in view of the teachings of Reverchon, in lieu of Vogt’s clamping device, in order to grip the pipe and rotate the pipe around the machining head instead of rotating the machining head around the pipe for the advantage of avoiding diametrically opposite cutting head positions and thus mutual radiation bombardment of the movable cutting head (Reverchon, page 4, lines 77-82).
Regarding claim 2, Vogt teaches wherein the laser beam is guided along the desired cutting contour (step “E: comparing the ascertained deviation values with an admissible tolerance value, the ascertained deviations being the deviations of the distance values between the actual position and the desired position and the angular position,” para 0019), cutting the actual cutting contour as a projection of the desired cutting contour on the tube (“The deviations ascertained in step E are deviations of the distance values and in addition values derived from the distance values, such as for example an angular position of a virtual measuring axis that is imaginary and runs between the two measuring points,” para 0031; “For this purpose, it is favorable that the at least two measuring points lie on an imaginary measuring axis which runs through the surface of the workpiece and an angular position of the measuring axis with respect to a virtual reference axis is determined from the sensed actual positions. Such a reference axis may be, for example, an expected longitudinal axis of the workpiece. It is also possible that a reference axis is a virtual axis in a system of coordinates that is used for the determination of the spatial position of the machining head and/or of the workpiece,” para 0033;  the new contour 6 derived from the “virtual measuring axis” is construed as the claimed “projection”), the projection corresponding to a modification of the desired cutting contour (“The determined spatial position of the workpiece 1 and the knowledge of the dimensions and form of the workpiece 1 allow the comparison of the spatial position of the longitudinal axis 1.3 with the known spatial position of a virtual reference axis 13. This virtual reference axis 13 corresponds to the expected spatial position of the longitudinal axis 1.3. The deviations of the spatial positions of the longitudinal axis 1.3 and the reference axis 13 that result from the comparison are used as corrective parameters for the correction of the spatial position of the workpiece 1. For this purpose, the drive 16 is activated by the controller 10 such that the workpiece 1 is displaced to its desired position 9,” para 0067).


Vogt, fig. 3

    PNG
    media_image4.png
    402
    516
    media_image4.png
    Greyscale

Regarding claim 3, Vogt teaches wherein the contour (contour 6, figs. 1 and 2) of the tube (workpiece 1, figs. 1 and 2) and its position in the tolerance envelope (dashed cylinder shown in figs. 1 and 2) are recorded and stored (“it is likewise possible, for the correction, to make the contour that is stored in a controller match the contour to be machined that is stored in the system of coordinates of a controller,” para 0041), the desired cutting contour is corrected for the tube (“this virtual reference axis 13 corresponds to the expected spatial position of the longitudinal axis 1.3,” para 0067) and the laser beam is guided along the corrected desired cutting contour (“the workpiece 1 is displaced to its desired position 9,” para 0067, referring to position 7II in fig. 2), which corresponds to the actual cutting contour (“after this correction, a renewed distance measurement takes place. If the distance value determined here lies within the admissible tolerance, the radiation source 3.1, the beam-shaping optical unit 3.2 and the drive 14 are activated by the controller 10 and the workpiece 1 is machined by the laser beam as the machining means 3 along the contour 6,” para 0067).
Regarding claim 4, Vogt teaches the invention as described above but does not explicitly disclose wherein before the tube is picked up from a feed surface by the gripping arm, a position of the tube on the feed surface is recorded by a further optical measuring device.
workpiece 2) is picked up from a feed surface (surface of feeder 5, fig. 1) by the gripping arm (holding device 12, fig. 1), a position of the tube on the feed surface is recorded by a further optical measuring device (optical sensor 37, fig. 1; “the sensors (37) may also be connected to the controller (16). It can be used for detecting the workpiece position when picking up and / or for detecting the workpiece position (position and orientation) at the processing point,” page 8, lines 202-203).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Vogt to include a robot arm and an optical sensor, in view of the teachings of Reverchon, in lieu of Vogt’s clamping device, in order to grip the pipe and ensure the exact positioning and orientation of the workpiece at the processing point, by making an appropriate correction, if necessary, for the advantage of achieving a centric positioning, where the axis of the workpiece is coincident with the central axis of the workpiece assembly, such that the machining of the pipe produces an annular cut for the separation of a workpiece segment from the workpiece (Reverchon, page 8, lines 186-196 and page 10, lines 247-253).
Regarding claim 5, Vogt teaches the invention as described above but does not explicitly disclose wherein before the tube is picked up from a feed surface by the gripping arm, a position of the tube on the feed surface is recorded by a further optical measuring device.
However, in the same field of endeavor of laser machining pipes, Reverchon teaches wherein before the tube (workpiece 2) is picked up from a feed surface (surface of feeder 5, fig. 1) by the gripping arm (holding device 12, fig. 1), a position of the tube on the feed surface is recorded by a further optical measuring device (optical sensor 37, fig. 1; “the sensors (37) may also be connected to the controller (16). It can be used for detecting the workpiece position when picking up and / or for detecting the workpiece position (position and orientation) at the processing point,” page 8, lines 202-203).
Reverchon, page 8, lines 186-196 and page 10, lines 247-253).
Regarding claim 6, Vogt teaches the invention as described above but does not explicitly disclose wherein before the tube is picked up from a feed surface by the gripping arm, a position of the tube on the feed surface is recorded by a further optical measuring device.
However, in the same field of endeavor of laser machining pipes, Reverchon teaches wherein before the tube (workpiece 2) is picked up from a feed surface (surface of feeder 5, fig. 1) by the gripping arm (holding device 12, fig. 1), a position of the tube on the feed surface is recorded by a further optical measuring device (optical sensor 37, fig. 1; “the sensors (37) may also be connected to the controller (16). It can be used for detecting the workpiece position when picking up and / or for detecting the workpiece position (position and orientation) at the processing point,” page 8, lines 202-203).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Vogt to include a robot arm and an optical sensor, in view of the teachings of Reverchon, in lieu of Vogt’s clamping device, in order to grip the pipe and ensure the exact positioning and orientation of the workpiece at the processing point, by making an appropriate correction, if necessary, for the advantage of achieving a centric positioning, where the axis of the workpiece is coincident with the central axis of the workpiece assembly, such that the machining of the Reverchon, page 8, lines 186-196 and page 10, lines 247-253).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/2/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761